PER CURIAM:
Louise Redditt appeals the district court’s order denying relief on her 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Redditt v. Commonwealth of VA, No. CA-05-800-1-JCC (E.D.Va. Aug. 1, 2005). We also deny Redditt’s motion for default judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED